     Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 1 of 7



 1   CRAVATH, SWAINE & MOORE LLP             MORGAN LEWIS & BOCKIUS LLP
     Gary A. Bornstein (pro hac vice)        Richard S. Taffet (pro hac vice)
 2   gbornstein@cravath.com                  richard.taffet@morganlewis.com
     Yonatan Even (pro hac vice)             101 Park Avenue
 3   yeven@cravath.com                       New York, New York 10178-0060
     825 Eighth Avenue                       Tel: (212) 309-6000
 4   New York, New York 10019-7475
     Telephone: (212) 474-1000               Fax: (212) 309-6001
 5   Facsimile: (212) 474-3700
 6   KEKER, VAN NEST & PETERS LLP            MORGAN LEWIS & BOCKIUS LLP
     Robert A. Van Nest (SBN 84065)          Willard K. Tom (pro hac vice)
 7   rvannest@keker.com                      willard.tom@morganlewis.com
     Eugene M. Paige (SBN 202849)            1111 Pennsylvania Ave. NW
 8   epaige@keker.com                        Washington, DC 20004-2541
     Justina K. Sessions (SBN 270914)        Telephone: (202) 739-3000
 9   jsessions@keker.com                     Facsimile: (202) 739-3001
     633 Battery Street
10   San Francisco, CA 94111-1809            MORGAN LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400
11   Facsimile: (415) 397-7188               Geoffrey T. Holtz (SBN 191370)
                                             geoffrey.holtz@morganlewis.com
12   Attorneys for Defendant                 One Market, Spear Street Tower
     QUALCOMM INCORPORATED                   San Francisco, CA 94105-1596
13                                           Telephone: (415) 442-1000
                                             Facsimile: (415) 442-1001
14

15

16                           UNITED STATES DISTRICT COURT
17                        NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN JOSE DIVISION
19
20   FEDERAL TRADE COMMISSION,               Case No. 5:17-cv-00220-LHK
21                     Plaintiff,            DEFENDANT QUALCOMM
                                             INCORPORATED’S RESPONSE BRIEF
22               vs.                         IN OPPOSITION TO THE FTC’S
                                             REQUEST THAT THE COURT ISSUE
23   QUALCOMM INCORPORATED,                  AN INJUNCTION WITHOUT
     a Delaware corporation,                 CONSIDERING EVIDENCE OF POST-
24                                           DISCOVERY FACTS
                       Defendant.
25                                           Courtroom: 8, 4th Floor
                                             Judge:     Hon. Lucy H. Koh
26

27

28                                                      Qualcomm’s Response Brief in Opposition
                                                                          to the FTC’s Request
                                                                  Case No. 5:17-cv-00220-LHK
       Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 2 of 7



 1          The FTC concedes, as it must, that for this Court to issue a forward-looking permanent

 2   injunction, the FTC must prove that any violation of the FTC Act is “ongoing or likely to recur”.

 3   (ECF 928 at 1 (quoting FTC v. Evans Prods. Co., 775 F.2d 1084, 1087-88 (9th Cir. 1985)).) The

 4   FTC nevertheless argues that the Court should ignore critical evidence of recent events that bears

 5   directly on that question. The FTC does not argue that this evidence is irrelevant, but instead says

 6   the Court should not consider it because the events occurred after the close of fact discovery.

 7   Such willful blindness to current events would be both unprecedented and unwarranted. The FTC

 8   does not cite, and Qualcomm is not aware of, a single case in which a court considering an

 9   injunction under Section 13(b) has refused to hear evidence of relevant events simply because

10   they occurred after fact discovery. To be clear, Qualcomm does not seek to reopen discovery—

11   much less the “perpetual discovery” the FTC claims. (Id. at 4.) Qualcomm asks only that the

12   Court consider evidence of current market conditions before deciding whether to issue a forward-

13   looking injunction that may regulate multiple aspects of Qualcomm’s future business. While the

14   FTC now asserts additional discovery would be necessary but infeasible, its solution—that the

15   Court ignore the events entirely—would be error. Moreover, the FTC’s claim that Qualcomm has

16   been “untimely” in raising this issue (id. at 2) is wrong; Qualcomm made clear to the FTC months

17   ago that it intends to rely on post-discovery events, but the FTC repeatedly rebuffed Qualcomm’s

18   efforts to discuss a process for refreshing the record.

19          The parties agree that proof of market power is a necessary predicate to liability. Because

20   the FTC must prove an ongoing violation or one that is about to occur, it must prove that

21   Qualcomm currently has or is about to obtain and abuse market power. (See ECF 929 at 2.) But

22   the FTC asks the Court to assess that issue based on evidence that is frozen in time. Its economic

23   expert does not opine that Qualcomm held market power in any alleged market after 2016. (Id. at

24   1.) That leaves a two-year gap before trial. The FTC contends it may bridge that gap—and ask

25   the Court to infer that Qualcomm has current market power—based solely on events that pre-date

26   the fact discovery cut-off and speculation as to what might have happened afterwards. (Id. at 3-

27   4.) But the cellular industry did not stop just because fact discovery ended. If the FTC intends to

28                                                                 Qualcomm’s Response Brief in Opposition
                                                      1                              to the FTC’s Request
                                                                             Case No. 5:17-cv-00220-LHK
       Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 3 of 7



 1   try to prove that Qualcomm “stifles competition in markets for modem chips” today (ECF 928 at

 2   1), Qualcomm ought to be allowed to defend itself by presenting real-world evidence of today’s

 3   market conditions. And for the Court to give proper consideration to the FTC’s request for a

 4   forward-looking Section 13(b) injunction, the Court needs actual evidence of current market

 5   conditions—rather than outdated speculation about how the market might now, or will, look.

 6          Instead of addressing this key substantive issue, the FTC focuses almost entirely on

 7   process. The FTC leads off with the red herring of what it refers to as “bifurcation”, but that is

 8   not what the Court asked the parties to brief. As reflected in the Court’s October 24, 2018 Case

 9   Management Order (ECF No. 922), the issue is whether the Court will consider evidence of

10   events occurring after the close of fact discovery. How the Court chooses to do that—whether at

11   trial or afterwards—is a separate question subject to the Court’s discretion. The FTC says it will

12   not oppose “briefing the scope of remedy either post-trial or following a decision on liability”

13   (ECF 928 at 2 n.1), but that would not solve the problem if, as the FTC urges, such briefing

14   excludes relevant evidence just because it came into existence after the close of fact discovery.

15   Under the FTC’s approach, the Court would still be deciding whether to grant an injunction, and

16   what its scope should be, on a stale record—contrary to the requirements of Section 13(b).

17          Even as to process, the FTC’s argument is without merit. The FTC concedes that

18   Qualcomm made known last year that it intended to rely on evidence of market developments

19   occurring closer to trial. In response to the FTC’s argument about “cherry-picking”, Qualcomm

20   has made it plain for nearly a year that it would be willing to engage in appropriately tailored

21   discovery to address this issue, but the FTC refused to negotiate a process to update the record.

22   During the fact discovery period, the FTC objected that it was too early for such discussions,

23   stating that it would be unproductive to discuss updating the record “based on events that have

24   not yet occurred”. (ECF 378 at 5-6.) The FTC instead posited that the window between

25   summary judgment briefing and the final pretrial conference could be an appropriate opportunity.

26   (ECF 914 at 15.) But when Qualcomm raised updating the record during this window, the FTC

27   complained that it was too late for such discussions and that the parties could not complete any

28                                                                  Qualcomm’s Response Brief in Opposition
                                                     2                                to the FTC’s Request
                                                                              Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 4 of 7



 1   additional discovery before trial. The FTC’s varying ripeness and timeliness complaints are a

 2   cover for its desire to exclude relevant evidence it deems unhelpful to its case.

 3           Notwithstanding the FTC’s shifting positions, Qualcomm has diligently updated the

 4   record by producing additional license agreements to the FTC (including ten agreements

 5   produced by the end of June 2018, before the end of expert discovery).1 Further, on June 28,

 6   2018, Qualcomm served the expert report of its economist Dr. Aviv Nevo, which referred to two

 7   of the recent 5G agreements. Rather than take Qualcomm up on its earlier offers to provide

 8   discovery, the FTC made the tactical decision to remain silent until moving to strike that portion

 9   of Dr. Nevo’s report on August 30, 2018. Then, when Qualcomm again reiterated its willingness

10   to provide discovery to address alleged “cherry-picking”, the FTC refused. Having rejected

11   Qualcomm’s requests to meet and confer on evidence of events after fact discovery closed, while

12   fully aware that Qualcomm intended to rely on such events, the FTC’s now-professed inability to

13   take discovery on those events (even if true) is a problem of the FTC’s own making.

14           In any event, the FTC exaggerates its claimed need for additional discovery. (ECF 928 at

15   3-4.) While the FTC claims it may need “documents and testimony from multiple Qualcomm

16   custodians involved in licensing and chip sales, as well as document and deposition discovery

17   from third parties” (id. at 3), that is inconsistent with its approach to supplemental discovery in

18   the past. When Qualcomm and Samsung signed an amendment to their license agreement in

19   January 2018, the parties negotiated a targeted discovery protocol, under which Qualcomm

20   produced communications between Qualcomm and Samsung from the files of three custodians.

21   The FTC did not serve Samsung with additional discovery requests.

22           Although the FTC would like to put the focus on discovery, the key question here is

23   ultimately substantive—whether the Court may consider granting an injunction on a stale record,

24   without considering material recent events. The FTC seeks essentially a bright-line rule

25
     1
26     The FTC states that Qualcomm “presumably knew” that these license agreements were under
     negotiation prior to the fact discovery cut-off (ECF 928 at 2 n.3), but it is unclear what the FTC
27   believes Qualcomm could or should have done during fact discovery with respect to agreements
     that were still under negotiation and not yet concluded.
28                                                                  Qualcomm’s Response Brief in Opposition
                                                     3                                to the FTC’s Request
                                                                              Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 5 of 7



 1   excluding any facts that happened after fact discovery ended no matter how material.2 But to do

 2   so would be error. (See ECF 914 at 13 n.16.) Indeed, the FTC itself previously acknowledged

 3   that the question whether to update the record depended on a variety of factors, including “the

 4   relevance of the additional discovery”. (ECF 378 at 6.)

 5           Here, Qualcomm has shown that there have been fundamental factual developments since

 6   fact discovery closed. The most successful OEM in the world, Apple, no longer buys

 7   Qualcomm’s CDMA or LTE modem chips, meaning that Qualcomm CDMA and LTE chips

 8   simply cannot be “must have” products that give Qualcomm anticompetitive leverage during

 9   licensing negotiations. Qualcomm intends to prove that it does not, and is not about to, have

10   power in any market alleged by the FTC. Further, key OEMs have agreed to 5G license

11   agreements with Qualcomm at a time when 5G networks have not even come on line, so no OEM

12   has any current “need” for a 5G chip from Qualcomm. The FTC speculates—on the basis of no

13   evidence whatsoever—that “Qualcomm could have used threats to cut off the supply of chips that

14   it is shipping to secure agreements to 5G terms”. (ECF 928 at 3 n.4.) This rank speculation is

15   indistinguishable from the FTC’s expert’s assertion that the transition to 5G “may afford

16   Qualcomm an opportunity to renew and fortify” its ability to engage in anticompetitive conduct.

17   (ECF 877-11 (Report of Prof. Shapiro ¶ 313) (emphasis added).) These guesses and predictions

18   from the FTC cannot provide a foundation for the Court to consider a Section 13(b) injunction;

19   instead, they demonstrate the need for evidence of what is actually happening in the real world.3

20   The Court cannot assess granting an injunction without considering these material facts that bear

21   directly on whether Qualcomm has market power and whether it can impair competition.

22
     2
23     It is unclear whether the FTC seeks to preclude only “confidential information” from
     Qualcomm’s “files” (ECF 928 at 3-4) or whether it also objects to witness testimony about recent
24   events. To the extent the FTC envisions allowing third parties to testify regarding recent events
     but precluding Qualcomm from doing so, that would be even more unfair.
25   3
       The FTC also cites a Qualcomm press release relating to 5G chips, which is dated before the
26   close of fact discovery. (ECF 928 at 3 n.4.) The FTC could have taken discovery on this and
     other evidence relating to 5G chips during fact discovery and chose not to. Indeed, the FTC has
27   not claimed, let alone attempted to prove, that Qualcomm has market power in any market for 5G
     chips, or even alleged that such a market exists. (See ECF 929 at 4.)
28                                                                Qualcomm’s Response Brief in Opposition
                                                    4                               to the FTC’s Request
                                                                            Case No. 5:17-cv-00220-LHK
       Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 6 of 7



 1   Dated: November 7, 2018
                                        Respectfully submitted,
 2
                                         CRAVATH, SWAINE & MOORE LLP,
 3

 4
                                                   /s/ Gary A. Bornstein    ___________
 5                                                        Gary A. Bornstein
                                                            Yonatan Even
 6
                                         Worldwide Plaza
 7
                                           825 Eighth Avenue
 8                                             New York, NY 10019
                                                  Tel: (212) 474-1000
 9                                                    Fax: (212) 474-3700
                                                          gbornstein@cravath.com
10                                                        yeven@cravath.com
11
                                         Robert A. Van Nest
12                                       Eugene M. Paige
                                         Justina K. Sessions
13                                       KEKER, VAN NEST & PETERS LLP
                                             633 Battery Street
14                                               San Francisco, CA 94111-1809
15                                                   Tel: (415) 391-5400
                                                         Fax: (415) 397-7188
16                                                           rvannest@keker.com
                                                             epaige@keker.com
17                                                           jsessions@keker.com
18

19
20

21

22

23

24

25

26

27

28                                                     Qualcomm’s Response Brief in Opposition
                                          5                              to the FTC’s Request
                                                                 Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 933 Filed 11/07/18 Page 7 of 7



 1                                     Richard S. Taffet
                                       MORGAN, LEWIS & BOCKIUS LLP
 2
                                          101 Park Avenue
 3                                            New York, NY 10178-0060
                                                  Tel: (212) 309-6000
 4                                                    Fax: (212) 309-6001
                                                          richard.taffet@morganlewis.com
 5
                                       Willard K. Tom
 6
                                       MORGAN, LEWIS & BOCKIUS LLP
 7                                        1111 Pennsylvania Ave. NW
                                              Washington, DC 20004-2541
 8                                                Tel: (202) 739-3000
                                                      Fax: (202) 739 3001
 9                                                        willard.tom@morganlewis.com
10

11
                                       Geoffrey T. Holtz
12                                     MORGAN, LEWIS & BOCKIUS LLP
                                          One Market, Spear Street Tower
13                                            San Francisco, CA 94105-1126
14                                               Tel: (415) 442-1000
                                                     Fax: (415) 442-1001
15                                                       geoffrey.holtz@morganlewis.com

16                                     Attorneys for Qualcomm Incorporated
17

18

19
20

21

22

23

24

25

26

27

28                                                   Qualcomm’s Response Brief in Opposition
                                       6                               to the FTC’s Request
                                                               Case No. 5:17-cv-00220-LHK
